Citation Nr: 0508067	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  03-25 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to March 
1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which granted service connection for 
bilateral sensorineural hearing loss.  The RO assigned a 
noncompensable evaluation effective September 2002.

The veteran is appealing the original assignment of a 
noncompensable evaluation following the award of service 
connection for bilateral sensorineural hearing loss.  As 
such, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of a disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

In the veteran's August 2003 substantive appeal he elected a 
BVA hearing to be held by a Veterans Law Judge visiting the 
Cleveland RO.  The hearing was scheduled for June 2004.  The 
day prior to the hearing, the veteran requested that the 
matter be rescheduled.  Good cause was shown and the hearing 
was to be rescheduled for the next available date.  In March 
2005, the veteran, through his accredited representative, 
withdrew his hearing request.  As such, there are no 
outstanding hearing requests of record.  38 C.F.R. 
§ 20.704(e).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2.  Bilateral sensorineural hearing loss is productive of no 
more than a Level II designation in the right ear and Level 
II designation in the left ear.


CONCLUSION OF LAW

The schedular criteria for entitlement to an initial 
compensable evaluation for bilateral sensorineural hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, Part 4, 
including §§ 4.85, 4.86, Tables VI -VII (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), was enacted on 
November 9, 2000, before the veteran filed his claim in 
September 2002.  

This law eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
1991).  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  

VA has stated that the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided in the VCAA.  66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The February 2003 rating decision, the July 2003 statement of 
the case (SOC), the September 2003 and December 2003 
supplemental statements of the case (SSOC), and the October 
2002 VCAA letter, apprised the veteran of the information and 
evidence needed to substantiate his claim, the laws 
applicable in adjudicating the appeal, and the reasons and 
bases for VA's decision.  Furthermore, these documents 
outline the specific medical and lay evidence that was 
considered when the determinations were made.  

In particular, the RO sent a letter to the veteran in October 
2002, which informed him of the enactment of the VCAA.  This 
letter advised the veteran to identify any evidence in 
support of the claim on appeal that had not been obtained.  
He was also advised of the evidence he needed to submit to 
show that he was entitled to his original claim for service 
connection for bilateral hearing loss.  The letter further 
informed him that VA would obtain his service medical 
records, VA records, and other pertinent federal records.  

While the October 2002 letter was regarding the veteran's 
original service connection claim and not for an increased 
rating, the Board's decision to proceed in adjudicating this 
claim does not, prejudice the veteran in the disposition 
thereof.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  Pursuant to VAOPGCPREC 8-2003 (December 22, 2003), 
38 U.S.C.A. § 5103(a) does not require VA to provide notice 
of the information and evidence necessary to substantiate a 
newly raised claim.  The veteran took issue with the initial 
rating assigned for his bilateral sensorineural hearing loss 
in his May 2003 notice of disagreement (NOD).  

According to VAOPGCPREC 8-2003, if in response to notice of 
its decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a NOD that raises a new 
issue, section 7105(d) only requires VA to take proper action 
and issue a SOC if the disagreement is not resolved.  The RO 
properly issued a July 2003 SOC, which contained the 
pertinent criteria for establishing an increased rating for 
bilateral sensorineural hearing loss, the new issue.  As 
such, the Board finds that the duty to assist and notice 
provisions of the VCAA have been satisfied. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (CAVC) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable agency of original jurisdiction decision.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (withdrawing 
and replacing Pelegrini v. Principi, 17 Vet. App. 412 
(2004)).  Here, a notification letter was sent in October 
2002, and service connection was established for bilateral 
hearing loss in February 2003.  Hence, there has been no 
Pelegrini violation.  

The Board notes that, in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, (PVA), 345 F.2d 1334 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit (CAFC) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
The CAFC concluded that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  However, more than two years have 
passed since the October 2002 letter was sent to the veteran 
by the RO.  

Accordingly, the Board concludes that the veteran has been 
provided statutorily sufficient time and opportunity to 
submit evidence in support of his claim.  Also, it must be 
noted that the President signed a technical amendment to 
clarify that the time limitations for submitting evidence in 
the VCAA do not prevent VA from issuing a decision before 
expiration of that time period.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C. § ____).  

The CAVC in Pelegrini also held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
discussed above, the Board has found that the veteran 
was provided every opportunity to identify and submit 
evidence in support of his claim.  See also, VAOPGCPREC 
01-04.  The veteran has not identified any additional 
evidence in support of his claim.  It is the opinion of 
the Board that the veteran has been given VCAA-content 
complying notice in this case.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim that has been addressed in this 
decision.  His service medical records and private treatment 
records are included in the file.  He was afforded a VA 
examination in December 2002.  

The veteran has been accorded ample opportunity to present 
evidence and argument in support of this appeal and has not 
identified any additional pertinent evidence to be associated 
with the record.  Having determined that the duty to notify 
and the duty to assist have been satisfied, the Board turns 
to an evaluation of the veteran's claim on the merits.  
Criteria

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2004).  

Assignments of disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  38 C.F.R. §§ 4.85, 4.86, Tables 
VI, VIa, VII.  Audiometric evaluations are conducted using 
the controlled speech discrimination tests together with the 
results of the puretone audiometry test.  38 C.F.R. 
§ 4.85(a).  Numeric designations (I through XI) are assigned 
by application of Table VI, in which the percentage of 
discrimination is intersected with the puretone decibel loss.  
38 C.F.R. § 4.85, Table VI.  The results are then applied to 
Table VII, for a percentage rating.  Id.

"Puretone threshold average," as used in Tables VI and VIa, 
is the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  This average is used in all 
cases (including those in § 4.86) to determine the Roman 
numeral designation for hearing impairment from Table VI or 
Table VIa.  38 C.F.R. § 4.85(d).

Under 38 C.F.R. § 4.86, evaluation of veterans with certain 
patterns of exceptional hearing impairment is contemplated.  
In the case where puretone thresholds are 55 decibels or more 
at each of the four specified frequencies (1000, 2000, 3000, 
and 4000 Hertz), either Table VI or Table VIa is applied, and 
whichever results in the higher numeral shall be applied.  
38 C.F.R. § 4.86(a).  In addition, when the puretone 
threshold is 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz, the higher numeral of Table 
VI or Table VIa is also applied.  38 C.F.R. § 4.86(b).

Governing regulations include 38 C.F.R. § 4.41, which require 
the evaluation of the complete medical history of the 
veteran's condition.

Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  When there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2004).

Analysis

Historically, service connection was awarded for bilateral 
sensorineural hearing loss in a February 2003 rating 
decision.  The veteran disagreed with the initial 
noncompensable evaluation assigned effective September 2002 
and initiated the instant appeal.

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration finds that the veteran's 
bilateral sensorineural hearing loss more closely 
approximates the criteria for the current noncompensable 
rating.  See 38 C.F.R. §§ 4.3, 4.7.   In this regard, the 
veteran's service medical records reveal he was diagnosed 
with bilateral hearing loss.  Private medical records from 
General Electric and Wayne Dalton Plastics contain evidence 
of hearing thresholds outside the normal range. 

While there are private audiograms of record, they are not 
adequate for VA rating purposes, as there is no indication 
that a state-licensed audiologist conducted them.  Further, 
they do not include a controlled speech discrimination test 
(Maryland CNC).  38 C.F.R. § 4.85.

On the authorized VA audiological evaluation in December 
2002, pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

45
50
60
40
LEFT

30
40
55
65

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and of 86 in the left ear.  
 
Applying the foregoing medical evidence to the rating 
criteria for hearing impairment, the Board concludes that 
based on these examination results, the currently assigned 
noncompensable evaluation for bilateral sensorineural hearing 
loss is appropriate, and there is no basis for a higher 
evaluation at this time.  The veteran's right ear manifested 
an average puretone threshold of 49 decibels and 90 percent 
of speech discrimination, resulting in a Level II designation 
under Table VI.  38 C.F.R. § 4.85.  The veteran's left ear 
manifested an average puretone threshold of 48 decibels and 
86 percent of speech discrimination, resulting in a Level II 
designation under Table VII.  See 38 C.F.R. § 4.85(f).  
Together, a Level II and Level II designation results in a 0 
percent rating, under 38 C.F.R. § 4.85, Table VII, and there 
is no basis for a higher rating.  

The veteran's bilateral sensorineural hearing loss does not 
fall, for either ear, under the exceptional patterns of 
hearing loss as contemplated under 38 C.F.R. § 4.86(a), as 
four of the specified frequencies (1000, 2000, 3000, and 4000 
Hertz) are not 55 decibels or more.  Similarly, it does not 
fall under the exceptional patterns of hearing loss 
contemplated under 38 C.F.R. § 4.86(b), though the puretone 
threshold is 30 decibels in the left ear at 1000 hertz, it is 
not 70 decibels or more at 2000 hertz.  

The Board acknowledges the veteran's contentions set forth in 
the September 2003 VA Form 21-4138, Statement in Support of 
Claim.  He contends that his hearing loss has prevented him 
from performing his job and because of this, he is concerned 
with his employment status.  While an August 2003 statement 
from his employer indicated that he was medically unsuitable 
for the position of Mobile Equipment Operator, there was no 
indication that he was unemployable because of his hearing 
loss.  (Note: a claim for total disability evaluation based 
on individual unemployability was denied for failure to 
prosecute in May 2004).  The veteran's employer indicated 
that the veteran was unable to wear his hearing aid at work, 
so he was not clear medically to drive the truck.  However, 
despite the veteran's assertions, there was no indication 
from the employer that his employment prevented him from 
wearing hearing aids.  

Further, in the present case, the evidence does not reflect 
that his bilateral sensorineural hearing loss has caused 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extra-schedular evaluation.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In reaching the foregoing determination, the Board has 
considered the history of the veteran's bilateral 
sensorineural hearing loss, as well as the current clinical 
manifestations and the effect this disability may have on the 
earning capacity of the veteran, from the original grant of 
service connection to the present.  See 38 C.F.R. §§ 4.1, 
4.2; Fenderson, supra.   However, the veteran's bilateral 
sensorineural hearing loss does not warrant a higher 
schedular evaluation.  Should the veteran's hearing loss 
disability change in the future, he may file another claim 
for an increased evaluation for hearing loss, but at the 
present time there is no basis for a higher evaluation.  See 
38 C.F.R. § 4.1.  

The Board has been cognizant of the "benefit of the doubt" 
rule.  However, this case does not present such a state of 
balance between the positive evidence and negative evidence 
to allow for a favorable determination.  See Gilbert, supra.


ORDER

Entitlement to an initial compensable evaluation for 
bilateral sensorineural hearing loss is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


